REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12, none of the closest prior art, such as Sherman (US 20150341734 A1), Flaks et al. (US 20120093320 A1), Gran et al. (US 20140185847 A1), Hoshuyama (US 6449586 B1), and Stefanakis (US 10149048 B1), expressly teaches or reasonably suggests, “a method comprising: 
detecting, by a microphone array that includes a plurality of acoustic sensors, sounds in a local area surrounding the microphone array, and at least some of the plurality of acoustic sensors are coupled to a near-eye display (NED); 
4estimating a direction of arrival (DoA) of a first detected sound of the detected sounds relative to a position of the NED within the local area, the estimate based on the detected sounds from the plurality of acoustic sensors; 
generating one or more array transfer functions (ATFs) for the microphone array based at least in part on the DoA estimation; 
updating one of the one or more ATFs based on position information received from an external system, the position information describing a position of the microphone array in the local area; 
synthesizing audio content based on the updated ATF; and 
presenting the synthesized audio content to a user“, in combination with the other claim elements, in a manner as claimed.
Independent claims 1 and 20 are allowed for analogous reasons as claim 1.
	Dependent claims 2-11 and 13-19 are allowed because they contain all the limitations of their independent claim as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654